Citation Nr: 1541609	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  

This appeal is to the Board of Veterans' Appeals (Board) and is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for anxiety disorder and assigned the 30 percent evaluation.  A March 2006 rating decision recharacterized the disability as PTSD and continued the 30 percent rating.     

In April 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In May 2015, the Board remanded the issue of entitlement to an increased initial rating for PTSD to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the Board's Remand, the Veteran was afforded the appropriate VA examination and a Supplemental Statement of the Case was issued.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD was manifested by mild to moderate occupational and social impairment due to mild or transient symptoms and symptoms controlled by medication and with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood.      

2.  For the entire appeal period, the Veteran's service-connected PTSD does not more closely approximate the criteria for occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; the Veteran has not identified and the record does not otherwise indicate any additional outstanding evidence that is necessary for a fair adjudication of the claim.  In October 2003 and August 2015, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA provided examinations in May 2004, October 2005, and August 2015 to obtain medical evidence as to the nature and severity of the Veteran's service-connected PTSD and how it impacted him.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Law and Regulations  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

3.  Analysis

The Veteran and his representative assert that a higher 50 percent rating is warranted for the service-connected PTSD.  See the April 2015 Board hearing transcript.  

After a review of the evidence, the Board finds that, for the entire period of the appeal, the Veteran's service-connected PTSD is manifested by mild to moderate occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication; and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, which warrants a 30 percent disability rating and no higher under Diagnostic Code 9411.  

The Veteran was afforded VA psychiatric examination in May 2004.  The Veteran reported having the following subjective psychiatric complaints: nervousness, interrupted sleep, dreams about his comrades especially those who died in military combat.  He reported that his wife told him that he was very restless and moved a lot in his sleep.  He reported being nervous every day, since discharge from the service.  Regarding work history, the Veteran reported working for a steel corporation for 36 years; he was a machine operator.  The Veteran reported being married for 52 years and he had a son and a daughter.  He reported that he and his wife have close friends and he says he interacts and does activities with the friends.  He plays cards with friends and gets along well with them.  He was able to take care of basic activities of daily living.  He has never during his lifetime had a substance or an alcohol problem. 

Mental status evaluation revealed that the Veteran's thought processes seemed within normal limits.  He denied hallucinations and suicidal or homicidal thoughts, plan or intent.  He stated that in regard to memory, he sometimes forgot where he puts things and sometimes had some difficulty with names.  However, MMSE showed no evidence of cognitive dysfunction. 

Regarding mood, he reported sometimes having anxiety and stated that he was anxious or nervous at least to some extent every day but he denied any significant problem with sadness or depression.  Regarding affect, he showed some moderate anxiety in affect.  He denied any impaired impulse control.  Regarding sleep, he stated that he slept six to seven hours at night and he said that was enough for him.  The VA examiner opined that the Veteran as likely as not has hypervigilance based on what he has told me.  He reported having some sleep disturbance and this was probably as likely as not related to combat stress.  His sleep impairment seemed to be moderate. 

The Axis I diagnosis was anxiety disorder not otherwise specified, as likely as not related to his combat experiences and starting during combat and/or soon after combat.  The GAF score was 66.  The VA examiner opined that the anxiety disorder was in the range of mild to moderate.  

The Veteran was afforded VA psychiatric examination in October 2005.  The diagnosis was PTSD due to combat experiences.  The report indicates that the Veteran had delayed onset of the PTSD symptoms.  The Veteran reported that he worked very hard after recovering from his gunshot wounds.  After about 5 or 6 years, he began to take life a little easier and he began to have problems with nightmares and intrusive thoughts.  The Veteran has been tense and anxious and worried that others might know that something is wrong with him; he liked to hide his discomfort.  His sleep impairment was a problem with frequent fatigue, reduced enjoyment, and reduced ability to participate in the evenings as he would fall asleep.  It was noted that the anxiety has been moderate and to that extent has had a negative impact on his mood and personal functioning. 

Regarding marital and family relationships, the Veteran was noted to have been married for more than 50 years and he described his marriage as wonderful.  He had grown children and grandchildren and he reported good relations with all.  The Veteran indicated that he had several close friends and acquaintances.  He played cards and golfed weekly and was active in church activities. 

Regarding the Veteran's current psychosocial functional status, the Veteran's difficulties revolve around sleep disturbances, fatigue, anxiety, hyperarousal, and reexperiencing of trauma.  He was able to keep most of his problems hidden from others and based on test results, he may actually have difficulty in verbalizing his anxiety fully as he was likely to experience some amount of his anxiety as physical malfunctioning.  His social and family functioning was good but his feelings of anxiety, his reluctance to discuss his experiences, and his hyperarousal and hypervigilance all to some extent diminish his capacity to enjoy his relationships and experiences.  

Mental status examination revealed that psychomotor activity was unremarkable.  Speech was clear.  Thought process was logical, goal-directed, and coherent.  Affect was constricted.  Mood was anxious.  Attention and concentration were intact.  Thought process was logical, goal directed, and coherent.  There were no delusions or hallucinations  Judgment was intact.  The Veteran's sleep impairment was severe and interfered with daily activities.  The Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  Impulse control was good.  There were no suicidal or homicidal thoughts, ideation, plans, or intent.  The Veteran maintained minimum personal hygiene.  Remote, recent, and immediate memory were normal.  

The MMPI-2 was administered.  It was a valid profile of an individual whose profile reflects a good deal of social anxiety and discomfort, depressive symptoms, tendency to somatize stress, and strong concerns about health issues.  The severity of the PTSD symptoms based on psychometric data was moderate.  The Veteran's scores suggested that he somatizes stress and anxiety and has difficulty verbalizing anxiety.  

Behaviorally, the Veteran was avoidant of discussing his war experiences and had anxiety.  He was hyperalert which affected his level of personal well-being and comfort in public and social situations.  Cognitively, he ruminates over traumatic experiences and over the death of his comrades.  Socially, his inability to discuss his experiences or feelings of anxiety reduces his capacity for intimacy and closeness although he continues to have a good marriage and social relationships.  Affectively, he experiences near-constant chronic anxiety which diminishes his ability to enjoy himself and creates feelings of unease.  Somatically, his sleep impairment creates exhaustion and diminished efficiency and his tendency to somatize stress contributes to perceptions of physical malfunctioning to some extent. 

Regarding the Veteran's functional status and quality of life, he was affected by sleep impairment, fatigue, anxiety and hypervigilance.  Anxiety diminished his ability to enjoy his life and feel comfortable within himself.  Chronic hyperarousal affects sleep in such a manner as to create near-constant fatigue and diminishes his ability for participation and affects enjoyment.  Hypervigilance on his ability to feel comfortable in public and social situations.  It was noted that all of these factors affect family role functioning, recreational functioning, and physical well-being.  In addition, social and interpersonal relationships have been affected by his extreme reluctance to discuss his war experiences.  The VA examiner opined that with treatment, prognosis for improvement was fair to good.   

The VA examiner indicated that the effects of PTSD on social and occupational functioning was as follows: frequent moderate decreased efficiency, occasional moderate decreased productivity, mild or transient decreased reliability only during periods of stress, mild or transient inability to perform work tasks only during periods of stress, and frequent moderate impaired work, family, and other relationships. 

The Veteran was afforded VA psychiatric examination in August 2015.  The VA examiner, a licensed psychologist, reviewed the Veteran's medical history and treatment records, examined the Veteran, considered the Veteran's symptoms and impairment due to the adjustment disorder.  The examination report indicates that the Veteran reported that he generally "sleeps like a bear" with no intervention.  He reported that he does have trauma dreams, however, and stated, "I don't know how often it happens, but the thought of it is there all the time."  He reported that he does experience intrusive, trauma-related thoughts, and stated, "It goes on every day, but mostly at night when I'm lying there and trying to go to sleep."  He reported that thoughts cause him to cry a lot.  He reported that he does not generally feel nervous or anxious.  He reported that he experiences depressed mood for part of the day, every day, and stated that this generally occurs at night, before he tries to go to sleep.  He reported that he is reactive in response to trauma-related cues and stated that it happens occasionally.  He reported some conversational avoidance.  He reported that he is pretty observant, but not hypervigilant to the extent that there would be disruption of activities.  He reported mild difficulty concentrating and mildly exaggerated startle response.  He denied suicidal ideation and feelings of worthlessness and hopelessness.  

Regarding social, marital, and family history, the Veteran reported that he currently lives with his wife of 63 years.  He reported that he has a very close relationship with his wife, and stated that they don't have any problems.  The Veteran reported that he also has close relationships with his children and his grandchildren, and stated that he sees them every week.  He reported that he is the only one left out of his family, and stated that all of the members of his family of origin are deceased.  The Veteran reported that he has a lot of friends and he regularly attends church.  He enjoys hunting with his son and he plays golf.  He did not endorse loss of interest in previously enjoyed activities or anhedonia.  He reported that he is not aware of any mental health concerns that would affect his social functioning, and stated he gets along with pretty much everybody.  He reported that he does not experience persistent irritability and denied verbal and physical aggression.  He reported that he has some bad moods but did not consider this out of the ordinary.  

Regarding relevant occupational and educational history, the Veteran reported that he retired from Armco Steel in 1991.  He stated that he got along with everybody fine at his job, and stated that he is not aware of any occupational problems that would have been caused by mental health concerns.  He reported that his reliability and productivity were good, and stated that he held this job for 36 years.  

Mental status examination revealed that the Veteran was cooperative and friendly.  Thought process was unremarkable.  Regarding thought content, the Veteran re-experienced symptoms.  He denied suicidal and homicidal ideation.  Speech was within normal limits.  There were no perceptual abnormalities.  Mood was depressed.  Affect was appropriate.  Insight and judgment were adequate.  The VA examiner indicated that the PTSD was manifested by symptoms of depressed mood.  

The VA examiner concluded that the PTSD was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.  The VA examiner indicated that the Veteran did not endorse a history of occupational impairment due to PTSD symptoms or other service-connected medical conditions, and with regard to PTSD symptoms, symptoms and functional impairment are mild.  The VA examiner stated that the Veteran would likely be capable of understanding, remembering, and carrying out instructions from a mental health perspective, and he would likely be capable of responding appropriately to supervision and relating effectively to co-workers.  He reported mild difficulty concentrating and he would likely be capable of sustaining persistence and pace and adapting to change from a mental health perspective. 

The Board finds the VA examination reports and medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and psychiatrist, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how this disorder impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA assessments of the severity of the PTSD were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the symptoms due to the PTSD when making this determination.  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

Upon VA examination in May 2004, the Veteran was assigned a GAF score of 66 for the impairment due to the service-connected PTSD.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV.  A GAF score of 66 more closely approximate the criteria for a 30 percent rating.   

The Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The VA examiners considered all of the Veteran's psychiatric symptoms and considered the Veteran's level of functioning.  The VA examiners consistently determined that the Veteran's PTSD has caused mild to moderate occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiners have consistently indicated that this level of impairment best summarized the Veteran's level of occupational and social impairment due to the PTSD.  Accordingly, a schedular rating in excess of 30 percent for PTSD is denied. 

For the period of the appeal, the Board finds that the Veteran's PTSD did not more closely approximate occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; or with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  The evidence shows that the Veteran's psychiatric impairment was not impacting his occupational ability.  Moreover, there is no indication that his psychiatric symptoms caused difficulty in establishing social relationships.  The weight of the competent and credible evidence shows that the PTSD was manifested by mild to moderate symptoms and more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The medical evidence of record does not establish a higher or more severe level of impairment, and symptoms do not equate in frequency, duration or severity to the level of impairment required for a higher rating.  

The Veteran and his representative assert that a higher 50 percent rating is warranted for the service-connected PTSD.  See the April 2015 Board hearing transcript.  While the Veteran and other laypersons are competent to report or describe observable symptoms, it is the role of the Board to determine the level of disability.  Here, VA treatment records and examination reports have been reviewed, but as explained, the findings contained in those records simply do not support the assignment of a rating in excess of 30 percent.  The Veteran's psychiatric symptoms undoubtedly cause some impairment, but it is for this reason that the Veteran has been assigned a compensable rating.  Were there no symptoms, or if the symptoms did not impact the Veteran's functioning, there would not be a basis for a compensable rating.  The fact is the Veteran's psychiatric symptomatology has repeatedly been described as mild or moderate, and the Veteran has been shown to function well in both familial relations and in the community as a whole, participating in a number of activities.

The Board finds that the record demonstrates that, for the entire rating period, the Veteran's disability picture does not more nearly approximate the 50 percent or higher rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for PTSD, and this claim is denied.   

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an increased initial rating for the service-connected PTSD, and this claim is denied.    

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b). 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected psychiatric disability is adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has necessarily considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  However, here, the Veteran has not raised the issue of TDIU based on his PTSD.  Accordingly, the Board finds that the record does not raise a claim of entitlement to a TDIU.


ORDER

An initial rating in excess of 30 percent for the service-connected PTSD is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


